
	
		III
		112th CONGRESS
		1st Session
		S. RES. 148
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Cornyn (for himself,
			 Ms. Collins, Mr. Blunt, Mr.
			 Lee, Mr. Roberts, and
			 Mr. Inhofe) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling on the President to submit to
		  Congress a detailed description of United States policy objectives in Libya,
		  both during and after Muammar Qaddafi's rule, and a plan to achieve them, and
		  to seek congressional authorization for the use of military force against
		  Libya.
	
	
		Whereas, on February 15, 2011, protests against longtime
			 Libyan dictator Muammar Qaddafi began in Benghazi, Libya, following the arrest
			 of human rights advocate Fathi Tarbel;
		Whereas, on March 10, 2011, rebels in Libya, armed with
			 outdated anti-aircraft guns and facing overwhelming firepower from Qaddafi
			 forces, were forced to retreat from strongholds in eastern Libya, while doctors
			 in Libya reported that civilian casualties had doubled, mostly as the result of
			 airstrikes ordered by Qaddafi;
		Whereas, on March 10, 2011, France became the first
			 country to recognize the Libyan Transitional National Council, organized by the
			 Libyan rebel leadership, as the legitimate Government of Libya;
		Whereas, on March 12, 2011, Amr Moussa, secretary general
			 of the Arab League, announced, The Arab League has officially requested
			 the United Nations Security Council to impose a no-fly zone against any
			 military action against the Libyan people.;
		Whereas, on March 16, 2011, Muammar Qaddafi’s forces
			 neared the rebel stronghold of Benghazi, and Saif al-Islam, Qaddafi’s son,
			 vowed that everything will be over in 48 hours;
		Whereas, on March 16, 2011, following United Nations
			 Security Council negotiations, U.S. Permanent Representative to the United
			 Nations Susan Rice announced United States support for a no-fly zone, stating,
			 But the U.S. view is that we need to be prepared to contemplate steps
			 that include, but perhaps go beyond, a no-fly zone.;
		Whereas, on March 17, 2011, the United Nations Security
			 Council voted to approve a no-fly zone over Libya, passing United Nations
			 Security Council Resolution 1973, which authorized all necessary
			 measures to protect civilians;
		Whereas, on March 19, 2011, President Barack Obama
			 authorized United States military operations against Libya, and Operation
			 Odyssey Dawn commenced;
		Whereas, on March 19, 2011, the United States Armed Forces
			 began air and sea strikes against targets along the coast of Libya against
			 Libyan air defenses;
		Whereas, on March 21, 2011, President Obama sent a letter
			 notifying Congress that he had ordered strikes on Libya and outlining United
			 States military actions in Libya during the preceding 48 hours;
		Whereas, on March 23, 2011, Muammar Qaddafi’s forces
			 shelled the town of Misrata, held by Libyan rebels, killing dozens of
			 civilians;
		Whereas, on March 24, 2011, coalition forces hit military
			 targets deep inside Libya, but failed to prevent Qaddafi’s tanks from
			 re-entering Misrata and besieging its main hospital;
		Whereas, on March 24, 2011, North Atlantic Treaty
			 Organisation (NATO) Secretary-General Anders Fogh Rasmussen announced that NATO
			 would take command of enforcing the no-fly zone over Libya and was considering
			 taking control of the full United Nations-backed military mission;
		Whereas, on March 30, 2011, forces loyal to Muammar
			 Qaddafi pressed further east with an artillery offensive, pushing Libyan rebels
			 back more than 95 miles towards Brega;
		Whereas, on March 31, 2011, United States Africa Command,
			 which had led the initial phases of military operations against Libya under
			 Operation Odyssey Dawn, transferred command and control of international air
			 operations over Libya to NATO;
		Whereas, as of March 31, 2011, Operation Unified
			 Protector, under sole command of NATO, is now responsible for the arms embargo,
			 no-fly zone, and actions to protect civilians in Libya;
		Whereas, as of April 4, 2011, in support of Operation
			 Odyssey Dawn and Operation Unified Protector, the United States had flown
			 approximately 1,600 military sorties and, as of April 7, 2011, had launched 228
			 Tomahawk Land Attack Missiles and spent approximately $632,000,000;
		Whereas President Obama has repeatedly indicated that his
			 policy on Libya is that Muammar Qaddafi should no longer serve as the leader of
			 the Government of Libya;
		Whereas, on February 26, 2011, 11 days after the protests
			 began, President Obama discussed the situation in Libya with Chancellor of
			 Germany Angela Merkel and, according to a White House statement, said,
			 When a leader’s only means of staying in power is to use mass violence
			 against his own people, he has lost the legitimacy to rule and needs to do what
			 is right for his country by leaving now.;
		Whereas, on March 3, 2011, President Obama, at a joint
			 press conference with President of Mexico Felipe Calderon, said, Muammar
			 Qaddafi has lost the legitimacy to lead and he must leave. … [W]e will continue
			 to send the clear message that it’s time for Qaddafi to go.;
		Whereas, on March 18, 2011, President Obama, at a joint
			 press conference with President of Chile Sebastian Pinera, said, I have
			 also stated that it is U.S. policy that Qaddafi needs to go. And we got a wide
			 range of tools in addition to our military efforts to support that
			 policy.;
		Whereas, on March 28, 2011, President Obama, in an address
			 to the Nation, began to draw a distinction between United States political and
			 military objectives in Libya, saying, There is no question that
			 Libya—and the world—would be better off with Qaddafi out of power. I, along
			 with many other world leaders, have embraced that goal, and will actively
			 pursue it through non-military means.;
		Whereas, on March 29, 2011, President Obama, in an
			 interview on NBC Nightly News, continued to draw this distinction, saying,
			 Our primary military goal is to protect civilian populations and to set
			 up the no-fly zone. Our primary strategic goal is for Qaddafi to step down so
			 that the Libyan people have an opportunity to live a decent
			 life.;
		Whereas, despite President Obama’s policy that Muammar
			 Qaddafi should no longer serve as the leader of the Government of Libya,
			 President Obama has not presented Congress with a plan to achieve that policy
			 objective;
		Whereas President Obama has not sought from Congress any
			 type of authorization for the use of military force against Libya;
		Whereas passage of a non-binding, simple resolution by the
			 Senate is not equivalent to an authorization for the use of military force,
			 passed by both the Senate and the House of Representatives and signed by the
			 President; and
		Whereas senior officials in the Obama Administration,
			 including Secretary of State Hillary Rodham Clinton, Secretary of Defense
			 Robert Gates, and Harold Koh, the Department of State’s Legal Adviser, have
			 incorrectly pointed to the Senate passage of a non-binding resolution, Senate
			 Resolution 85 (112th Congress), as an expression of congressional consent for
			 the United States military intervention in Libya: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the President
			 should submit to Congress—
				(A)a detailed
			 description of United States policy objectives in Libya, both during and after
			 Muammar Qaddafi’s rule;
				(B)a detailed plan
			 to achieve those objectives;
				(C)a detailed
			 estimate of the full cost of the United States military operations in Libya and
			 any other actions required to implement the plan; and
				(D)a detailed
			 description of the limitations the President has placed on the nature,
			 duration, and scope of United States military operations in Libya, as
			 referenced in his March 21, 2011, letter to Congress; and
				(2)the President
			 should seek a congressional authorization for the use of military force against
			 Libya.
			
